[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this summary process action in which the defendant has denied the essential elements of the complaint, judgment is rendered for the plaintiff after trial.
From the evidence it is found that on December 21, 1998 the plaintiff or lessor and the defendant or lessee entered into a written lease for the term of one year starting January 1, 1999 and ending December 31, 1999 for premises at 67 Sixth Street, Second Floor in the City of Norwich.
According to the terms of the lease defendant lessee agreed to pay rent in the amount of $500.00 each month due on the tenth day of each month.
The defendant lessee entered into possession under the lease and remains in possession. CT Page 16056
The defendant lessee failed to pay rent due under the terms of the lease on October 10, 1999. On October 27, 1999 the plaintiff lessor caused a Notice to Quit, in proper form, to be served on the defendant lessee ordering her to vacate the premises on or before November 1, 1999.
The defendant lessee still remains in possession of the premises.
Accordingly, judgment of immediate possession of the leased premises is in favor of the plaintiff lessor against the defendant lessee.
PURTILL, JUDGE.